DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-9 and 15-25 are pending.
	
Response to Arguments
4.	Applicant’s arguments filed on April 8, 2022 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-9 and 15-25 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 are allowed in view of the reasons argued by applicant in pages 6-10 of the remarks filed on April 8, 2022. The prior art of record do not teach establishing a session between a client application on a client device and a network application on a first server; receiving by the client application at least one type of content to be masked from a second server, wherein the content types are stored in the client application; and determining by the client that a type of content in the resource of the network application matches the one or more contents to be masked as identified by the embedded browser on the client device. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-9 and 16-25 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Jimenez(Online Advertising: Analysis of Privacy Threats and Protection Approaches) discloses obfuscating sensitive data in order to anonymize a user. However, Jimenez does not teach establishing a session between a client application on a client device and a network application on a first server; receiving by the client application at least one type of content to be masked from a second server, wherein the content types are stored in the client application; and determining by the client that a type of content in the resource of the network application matches the one or more contents to be masked as identified by the embedded browser on the client device. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438